PER CURIAM:
These are cross-appeals from a final Order awarding plaintiff/appellant a verdict in the amount of $10,000. However, we cannot reach the merits of the case.
On September 20, 1979, the lower court, after a non-jury trial, found for the plaintiff in the amount of $42,000 plus interest and costs. On September 24, 1979, judgment was entered for that amount on the docket. On September 28, 1979, exceptions to the Order were filed, and subsequently on May 20, 1980, the court en banc sustained in part and dismissed in part the exceptions.
An appeal does not lie until a court en banc has ruled upon the exceptions to the trial court’s adjudication. See Slotsky v. Gellar, 455 Pa. 148, 314 A.2d 495 (1974). Judgment was entered before the court ruled upon the exceptions. The entry of judgment was premature and, therefore, it is void.
Accordingly, the appeals are quashed.
PRICE, J., did not participate in the consideration or decision of this case.